Citation Nr: 1448834	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to the service-connected PTSD.

4.  Entitlement to service connection for bilateral foot pes cavus.

5.  Entitlement to service connection for bilateral foot calcaneal spur.

6.  Entitlement to service connection for left foot plantar fasciitis.

7.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from June 29, 2010 to July 15, 2012, and in excess of 70 percent from September 1, 2012.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on inactive duty for training from February 1990 to August 1990 and on active duty from November 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, December 2011, October 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The December 2010 rating decision, in pertinent part, granted service connection for PTSD and assigned a 10 percent rating effective June 29, 2010.  The December 2011 rating decision, in pertinent part, denied service connection for bilateral hearing loss and GERD.  An interim April 2012 rating decision increased the rating for PTSD to 50 percent with the same effective date.  The October 2012 (notice sent November 2012) rating decision, in pertinent part, denied service connection for bilateral foot pes cavus, bilateral foot calcaneal spur, and left foot plantar fasciitis.  An interim May 2013 rating decision further increased the rating for PTSD to 70 percent effective September 1, 2012.  The March 2014 rating decision, reopened a previously denied claim of service connection for sleep apnea and confirmed and continued the denial of that claim.  In March 2014 the Veteran filed a notice of disagreement with the March 2014 rating decision.  A statement of the case (SOC) has not yet been issued to address the matter.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Notably, regarding the Veteran's claim of entitlement to service for sleep apnea, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board (regardless whether the RO reopened the claim) because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2011); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the issue accordingly.  

In October 2013 the Veteran's representative submitted additional evidence (an audiogram from a state licensed audiologist) without a waiver of agency of original jurisdiction (AOJ) consideration.  As the Board is granting service connection for bilateral hearing loss the Veteran is not prejudiced by the lack of consideration, in the first instance, of the evidence by the AOJ, and a waiver of that evidence is not necessary.

The issues of whether new and material evidence has been received to reopen a claim for service connection for sleep apnea and entitlement to service connection for GERD, including as secondary to the service-connected PTSD are REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is reasonably shown that bilateral hearing loss is related to the Veteran's active duty service.

2.  A chronic foot disability did not manifest in service, and the current bilateral foot pes cavus is not shown to be related to the Veteran's service.

3.  A chronic foot disability did not manifest in service, and the current bilateral foot calcaneal spur is not shown to be related to the Veteran's service.

4.  A chronic foot disability did not manifest in service, and the current left foot plantar fasciitis is not shown to be related to the Veteran's service.

5.  For the period from June 29, 2010 to July 15, 2012, the Veteran's PTSD most nearly approximated symptoms productive of occupational and social impairment with reduced reliability and productivity; without psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas.  

6.  For the period from September 1, 2012, the Veteran's PTSD most nearly approximated deficiencies in most areas of work, family relationships, mood and sleep without total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for entitlement to service connection for bilateral foot pes cavus, have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to service connection for bilateral foot calcaneal spur, have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for entitlement to service connection for left foot plantar fasciitis, have not been met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for a rating in excess of 50 percent for PTSD from June 29, 2010 to July 15, 2012, and in excess of 70 percent from September 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126(a), 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2010, February 2011, May 2012 and March 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  Regarding service connection for bilateral hearing loss, as service connection is being granted, there is no reason to belabor the impact of the VCAA on the matter.

Regarding the higher rating claim, as the rating decision on appeal granted service connection and assigned the initial rating and effective date for the award for PTSD, statutory notice had served its purpose, and its application is no longer necessary.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed, Cir. 2007).  An April 2012 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating (and included the schedular criteria for rating PTSD).  The matter was readjudicated in the May 2013 supplemental SOC (SSOC) after the appellant had opportunity to respond and provide additional evidence.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured and the Veteran was afforded VA audiological examinations in May 2011, (and an August 2011 medical opinion and addendum), and May 2013, VA feet examination in July 2012 and a medical opinion regarding the feet in April 2014, and VA PTSD/mental disorders examinations in August 2010, May 2011, and April 2013.  The Veteran has not identified any evidence that remains outstanding.  Accordingly, VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  Certain chronic diseases may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

The Veteran claims bilateral hearing loss as a result of noise exposure while serving in Southwest Asia during Operation Desert Shield/Storm with the 2nd Battalion, 24th Marines - Delta Company Infantry Unit and participated in ground combat operations in and near Kuwait; and served as the M249 squad automatic weapons gunner, and as the battalion/company commander's radioman.  Specifically, he asserts he was exposed to blast simulators from training fire and training exercises.

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5, Vet. App. 155, 160 (1993).


On examination in July 1990 audiological evaluation was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
0
0
LEFT
20
15
15
10
15

On May 2011 VA audiological examination, the Veteran reported he had a reduction of hearing bilaterally with the right ear roughly equal to the left, and a gradual decline over time with an onset noted sometime around 1994.  He noted that he had some abrasions that appeared to be slight cracks near the external ear canal on both sides causing some discomfort.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
30
35
LEFT
15
25
15
30
35

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and  84 percent in the left ear.  The Veteran reported that during service in the Marines, he served as a radioman in infantry, where he reportedly had some exposure to blast simulators from training fire and training exercises.  He was diagnosed with mild high-frequency sensorineural loss at 3000 and 4000 cycles bilaterally.  In an August 2011 addendum, the examiner opined that it was less likely than not that any hearing loss was incurred, or caused by military noise or the result of military noise exposure over the course of military service.  The rationale for the opinion was that the Veteran had a normal entrance and a release from active duty audiogram.  There was no change in any threshold at any frequency for either tests, which suggest no exacerbation or decline of hearing over the course of the Veteran's service dates.  


On May 2013 VA authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
30
LEFT
15
25
15
30
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.  He was diagnosed with SNHL in the frequency range of 500-4000 Hertz and SNHL in the frequency range of 6000 or higher Hertz.  The audiologist noted that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there are no audiograms in the medical record after the July 1990 audiogram, and therefore there is no audiometric record available following active service (May 1991) that can be used to compare to the pre-active service audiogram.  Any estimate of hearing level following active service and separation would be conjecture.   

The Veteran was seen for an audiological evaluation and consultation in September 2013.  He reported his military history and noted he saw combat in Kuwait and was subjected to loud levels of noise which included canon fire, machine guns, and 5,000 pound aerial bombs.  The audiological test results showed he had mild high frequency sensorineural hearing loss bilaterally, which appeared to be noise-induced.  His word recognition scores were excellent.  The audiologist opined that it is least likely as not that the Veteran's hearing loss was caused by acoustic trauma suffered in the military.  The opinion was based on the Veteran's history of noise exposure in service and test results.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The Veteran has described a history of exposure to blast simulators from training fire, and training exercises while serving in the infantry in the Marines, and loud noise from canon fire, machine guns and bombs while in Kuwait.  He is competent to report his experiences and symptoms of difficulty hearing during and after service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Furthermore, the evidence shows the Veteran currently has bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  His speech recognition ability on examination in May 2011 were 74 percent in the right ear and of 84 percent in the left ear; and the September 2013 private licensed audiologist opined that the Veteran has bilateral hearing loss caused by acoustic trauma suffered in the military.  As such, the requirements for service connection have been met.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  

The Board acknowledges the negative evidence of record consisting of the May 2011 VA examination and the examiner's opinion in the August 2011 addendum.  However, the Board finds that such opinion lacks probative value as it violates Hensley, 5 Vet. App. 155, 160.  The Hensley court held that Veterans who exit service with normal hearing are not precluded from establishing service connection if they demonstrate a nexus between a current hearing loss disability and service.  The examiners' negative nexus opinion regarding the Veteran's hearing loss was premised upon the absence of hearing loss being shown at discharge and thus, it lacks probative value.  Moreover, the May 2013 VA audiologist could not reach a conclusion as to whether the Veteran's hearing loss was related to his active duty service without resorting to speculation.  Thus, the Board finds that opinion also lacks probative value.  Accordingly, in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his bilateral hearing loss was incurred in service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107.

Bilateral Foot Pes Cavus and Calcaneal Spur and Left Foot Plantar Fasciitis

The Veteran contends he experienced significant pain on the bottom of his feet and on both heels after carrying more than 1,000 rounds of ammunition, spare barrels and other items.  He reported problems with his feet (pain on the bottom and top between ankle and toes, arches, and heels) and was advised to soak them in Epsom salts for half hour each evening.  

A March 1990 STR shows the Veteran complained of pain over the lateral prominence of the right foot.  On observation there was flaky skin over the plantar forefoot and heels, bilaterally.  The assessment was tinea pedis, bilaterally, and Tailor's bunion on the right with local irritation due to shoe/boot pressure.  On July 1990 medical examination, his feet were normal on clinical evaluation; and in his medical history report he indicated he had no foot trouble.

A June 1992 (period of inactive duty service) STR shows complaints of bilateral foot pain.  He stated the pain was a burning and sharp pain (7/10).  He stated he had no previous injuries to his feet.  On observation he had a large blister from the ball of the feet to the tips of both large toes.  There was point tenderness with slight edema and redness.  The assessment was injury caused by running with no shoes on.  He was placed on a no running profile.  

On July 2012 VA examination of the feet, the Veteran reported that he was first diagnosed with plantar fasciitis and bone spurs in 2004 by his primary medical doctor, who performed x-rays of his feet.  He learned he had pes cavus in April 2012 when he was seen by a VA podiatrist for foot pain.  He was issued plantar fascia night splints, fitted for orthotics and given a steroid injection of the left foot in April 2012.  He complained of mild plantar feet pain located at the medial calcaneal tubercle mainly noticed when he first bears weight after prolonged sitting or first getting out of bed in the morning; the pain is eased after 15 to 20 minutes of walking.  He had no limitations with walking or standing when he used the orthotics, but prior to getting the orthotics, he could not walk more than a quarter of a mile or stand in one place more than 5 to 10 minutes.  The examiner diagnosed claw foot (pes cavus), bilateral calcaneal bone spurs with left plantar fasciitis.  The examiner opined that the Veteran's current feet conditions (pes cavus, plantar fasciitis and bone spurs) are less likely as not related to symptoms, treatment, or "foot injury" in service.  The rationale for her opinion was the Veteran was seen for feet pain in service that was determined to be related to large blisters over the balls of his feet, which resolved without evidence of chronic ongoing feet pain for his remaining active service.  There was no pain of the feet involving the medial calcaneal tubercles or any other aspects of the feet consistent with his current feet conditions.  There was no evidence of him having signs or symptoms of pes cavus, calcaneal bone spurs or plantar fasciitis during active service or within the year following his discharge.  He reported the first diagnosis of bone spurs with fasciitis in 2004 and pes cavus in 2012.  

In an April 2013 addendum opinion (by the examiner that performed the July 2012 VA examination of the feet) the examiner noted she did not find the Veteran's testimony to be credible because he reported that on numerous occasions (during his military service), he reported foot issues.  He stated he reported significant pain, specifically in the areas of the top of his feet between his ankle and toes, arches, and heels.  However, his statements were not supported in his STRs.  The one time he was seen was specifically for feet pain caused by blisters over the balls of his feet, not plantar heels or arches and the blisters healed.  Calcaneal bone spurs take many years to develop and are usually caused by the insertion of a tendon on a bony surface constantly pulling on the bone resulting in spurring and/or are brought on by chronic plantar fasciitis; these conditions originate at the heels, not balls of the feet.  

The date of diagnosis for his plantar fasciitis and bone spurs were reported as 2004, but the Veteran had not submitted these treatment records as evidence, so this date is based on his testimony only.  The pes cavus, (high arches), is a developmental abnormality of the feet and overtime can cause plantar fasciitis, (due to the lack of using proper orthotics).  In March 2012 he reported to a VA podiatrist that he experienced off and on pain in both heels; he reported nothing about pain involving the balls of his feet, such as reported once in the military.  The duties described by the Veteran can result in weakening of the arches resulting in pes planus, not pes cavus.  Individuals with pes cavus usually develop feet pain in their third to fourth decade of life, and is usually due to plantar fasciitis.  Therefore the plantar fasciitis is most likely due to developmental pes cavus and the calcaneal bone spurs are related to the plantar fasciitis.  The examiner noted that based on the evidence of record, her opinion from July 2012 (that the Veteran's current feet conditions (pes cavus, plantar fasciitis and bone spurs) are less likely as not related to symptoms, treatment or "foot injury" in service) remains unchanged.

The Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral foot pes cavus, bilateral foot calcaneal spur, and left foot plantar fasciitis.  STRs during his active duty service periods are silent for any complaints, treatment and diagnoses of bilateral foot pes cavus, and calcaneal spur, or left foot plantar fasciitis.  While the Veteran did have an assessment (in March 1990) of tinea pedis and Tailor's bunion (right) during his inactive duty service, such has not been linked to his current claimed feet disorders.  On July 1990 medical examination, his feet were normal on clinical evaluation; and the July 2012 VA examiner concurred that there was no evidence of the Veteran having signs or symptoms of pes cavus, calcaneal bone spurs or plantar fasciitis during his active service period.  The Veteran has stated that plantar fasciitis and bone spurs started in 2004 (over 12 years after release from active duty) and pes cavus in 2012 (over 20 years after release from active duty).  Consequently, service connection for bilateral foot pes cavus, bilateral foot calcaneal spur, and left foot plantar fasciitis on the basis that such disabilities became manifest in service, and persisted, is not warranted.

Further, the preponderance of the evidence is against finding that the Veteran sustained a foot injury in service that may have resulted in a chronic foot pathology/disability.  While he has attributed his current feet complaints to his post active duty (June 1992) feet pain from a large blister over the ball of his feet caused by running with no shoes on, VA examiner noted no association with pain caused by blisters over the balls of the feet with plantar heels or arches, associated with the Veteran's claimed feet disorders.  Furthermore, VA examiner noted that she did not find the Veteran's statements credible with respect to the number of occasions he claims to have reported having trouble with his feet, specifically in the areas of the top of the feet between his ankle and toes, arches and heels, because such statements are inconsistent with his STRs.  

The only medical evidence that directly addresses the matter of a nexus between the Veteran's current feet symptomatology and his service/injury therein, with adequate supporting rationale, is the report of the July 2012 VA examination and April 2013 addendum, wherein the examiner opined that the Veteran's current feet symptoms are less likely as not related to symptoms or treatment or "foot injury" in service.  The examiner noted the history of the claimed feet disorders and thoroughly explained the rationale for the opinion.  The Board finds the July 2012 VA examination and April 2013 addendum report to be highly probative in the matters at hand (as the examiner is a medical professional qualified to provide it and supports it with explanation of rationale and citation to supporting factual data).  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the July 2012 VA examiner's opinion and April 2013 addendum opinion to be persuasive.  

The Board acknowledges that the Veteran is competent to report symptoms associated with his foot disorders during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral foot pes cavus, bilateral foot calcaneal spur, and left foot plantar fasciitis.  Accordingly, the appeal in these matters must be denied.

Increased Rating Claim -- PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated 50 percent disabling from June 29, 2010, 100 percent from July 16, 2012 (date of admission to the PTSD Domiciliary Program (hospitalization over 21 days)), and 70 percent from September 1, 2012 under Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV [American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)] at 32.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

An August 2010 letter, written by a licensed clinical social worker, notes the Veteran requested she write the letter regarding the therapy in which he had participated.  She noted that the Veteran had seen her for ten psychotherapy sessions.  During those times he shared experiences of being in the Gulf War.  He stated that since his Gulf War experience, he had been acting impulsively, he has flashbacks, and he avoids talking about his experiences.  He reported that he was self-medicating by using alcohol.  He began attending AA meetings weekly.

On August 2010 VA initial evaluation for PTSD, the Veteran reported that he attained a bachelor's degree in criminal justice in 1998; he attended the police academy and received a certificate in 2000.  After graduating from college he was employed full-time at the Department of Military Affairs.  At the time of the examination he was employed full-time as a probation/parole agent since 2005.  

He described his experiences in extraordinary detail but had some difficulties with functional memory and concentration.  He had recurrent and distressing dreams that range from a couple of times per week to a couple of times per month depending on what was going on in his life.  He reported having physiological reactivity when he thinks about his Saudi Arabia experiences and will often vomit.  He indicated that he typically experienced anxiety and depression.  He reported thoughts of suicide in the past but not since the birth of his son (3 years old).  He denied homicidal ideations.  He continued to make efforts to avoid thoughts, feelings and conversations associated with trauma as well as activities, places or people.  He also feels detached from his family and other people.  He was hypervigilant, and continued to experience an exaggerated startle response to loud noises.  A typical day for him consists of getting up by 5:30 a.m., checking on his son, goes for a run (three days a week), showers and goes to work by 7:45 a.m..  He works until 4:30 p.m. then picks up his son from daycare.  He either goes home or to the park.  He prepares dinner for his wife who returns home from her job as a social worker (around 6:00 p.m.).  After dinner he (and his wife) care for their son and get ready for bed.  He is usually in bed by 8:30 p.m. and obtains eight hours sleep on a typical night.  He enjoys fishing with a friend and spends time in various activities with his son.  He and his wife also do things together usually by themselves.  

On mental status examination his appearance was appropriate.  His affect was somewhat restricted, his posture was tense and somewhat stiff, eye contact was appropriate.  He had a history of alcohol abuse and was being treated.  
He was alert and oriented in all spheres; his fund of general knowledge was consistent with his intellectual and educational level.  There was no evidence of an acute psychotic disorder.  His speech was coherent, relevant, logical and goal oriented.  His cognitive screening results were within normal limits in regard to concentration/attention, short- and long-term memory, abstract functions, social judgment, reliability and insight.  The examiner diagnosed PTSD and alcohol abuse in early remission under Axis I.  The Veteran was assigned a GAF score of 65.  This GAF reflected the Veteran's functioning based exclusively on his PTSD disability, as alcohol abuse was in remission at the time of the examination and not a factor in his day-to-day functioning.

In a March 2011 private treatment record, the Veteran presented with concerns of anxiety.  There had been a shooting near his home and a police officer was killed.  Since that time he had been experiencing a worsening of his PTSD symptoms.  He was feeling more anxious.  He had been under the care of psychiatry and had been on antianxiety medications which had not helped and he was looking for alternative treatments.  On the same date (in March 2011) the Veteran was seen by a licensed clinical social worker who noted there had been moderate improvement.  He had no suicidal or homicidal ideations.  There was no change in his medication.  The diagnoses were alcohol abuse, depressive disorder, not otherwise specified and PTSD, under Axis I.  His GAF was 65.

On May 2011 VA mental disorders examination, the Veteran reported having sleep disturbance to include unintentionally hitting his wife while asleep and waking up with his arms crossed and bruises on his forearms from squeezing them so tightly during the night.  He also reported having nightmares about his military experiences.  He acknowledged rage, frustration, work dysfunction, weight fluctuation, and generalized feelings of anxiety, since his last examination.  He did not acknowledge any remission of symptoms since his last examination.  It was noted that he has had approximately 19 jobs since discharging from the military and the longest amount of time that he has spent at any one job is the one in which he is currently working, (since 2005) as a probation and parole agent for the state of Wisconsin.  He currently works full-time, (he has worked a total of 45 to 48 per week).  He reported that he has "called in", reported late, taken a longer lunch hour than usual, or gone home early because of the anxiety that he feels about various situations.  He feels suspicious about his colleagues talking about him behind his back, especially when their office doors are closed.  He acknowledges having a close friend who served in the military (this gentleman was the best man at his wedding).  In his free time, he enjoys activities such as fishing.  He stated that he had a hard time engaging in specific hobbies, commenting that he was always trying new things or too busy remodeling things around the house, but he is learning to make more time for himself in order to learn to enjoy the activities he chooses to participate in.  He has been married to his wife since 2003 and they have a son age 4 and another child on the way.  He stated that his wife has been supportive and by his side through various situation.  In describing a typical day, he awakes without an alarm, reports to work, picks up his son after work and takes him and his dog to the dog  park, which he finds family friendly, where they can enjoy some quiet time.  He has dinner, followed by putting his son to bed by 8:00 p.m. and he usually tries to go to bed around 8:30 p.m.

On mental status examination, the Veteran presented clean and well-groomed.  There was no abnormal motor behavior evident; however, he did appear slightly anxious and acknowledged that he felt a little less anxious upon the examiner explaining that he would not be revisiting the traumatic stressors, which had already been reported and documented.  His speech was normal and clearly articulated.  He was oriented times 3 and his answers were logical and relevant to the questions asked.  On occasion he was somewhat tangential and/or rambling.  He did not have any audio or visual hallucinations.  He had some difficulties with his ability to pay attention and concentrate, as well as some memory deficits to include walking downstairs and forgetting what he went there for.  He denied any current suicidal and homicide ideations.  He did acknowledge some past thoughts of self-harm.  He denied any current intent to carry out any prior plans to act on any of those post thoughts.  He described his mood as anxious, and at times tearful.   The range of affect was full during the interview.  The diagnosis was PTSD, chronic by history, and alcohol abuse in early remission by history, under Axis I.  His GAF was 60/100.  The examiner noted that due to the complexity and interrelationships of the Veteran's symptoms, it is not possible to separate the symptomatology contributing to the GAF so as to be able to give a separate GAF score for each Axis I diagnosis.  It was further noted that the Veteran had claimed secondary service connection for depression, anxiety, sleep disturbance and alcohol dependence.  With regard to these claims, the examiner opined that it is as least as likely as not that the symptoms the Veteran reported overlap with and can be accounted for by his already service-connected diagnosis of PTSD, chronic.  He does not currently meet the full DSM-IV diagnostic criteria for a diagnosis of depression, or another anxiety disorder diagnosis (outside of PTSD), nor does he meet the criteria for alcohol dependence.  It was the examiner's opinion that the service-connected PTSD accounts for the claimed symptoms, as depression, anxiety and sleep disturbance are symptoms that often characterize a PTSD diagnosis.  The examiner noted that the Veteran was fully employable.

In a June 2011 statement, the Veteran, essentially, describes some of what he believes are manifestations of his PTSD symptoms, such as having an imminent fear of being poisoned by salmonella from chicken, not using or throwing away a blanket issued to him days prior to entering Kuwait, reciting past phone numbers of family and friends, feeling anxious in certain situations, visiting familiar places when he does not feel safe, storing necessities and preparing in case of an emergency, becomes tearful when seeing characters with distorted faces, cannot have dry hands, fluctuating weight,  flashbacks of incidents during the Gulf War, keeping a loaded handgun close, memory getting worse, aggression (road rage), and lack of meaningful relationships with family members.  He noted that he still have nightmares on a weekly basis and will vomit if he smells what remind him of rotting flesh.  He is unable to remember names, events, and simple tasks.  He no longer enjoys the relationships and activities he use to prior to being deployed to the Persian Gulf.

In a July 2011 statement, the Veteran's wife, who is a licensed clinical social worker noted that she and the Veteran have known each other for 15 years and have been married for nearly 8 years.  She noted that the Veteran admitted that he struggled with anxiety, depression and alcoholism.  He often becomes irritable, restless and unable to focus on tasks, withdraws from interacting with others and begins the cycle of alcohol abuse as a means to control his anxiety.  He experiences flashbacks and as such his sleep is significantly impaired.  Several years ago he was unknowingly acting out a dream and aggressively held his wife down on the bed.  He had no recollection of the action when it was brought to his attention the next day.  He has difficulty concentrating on one project or item at a time, will not finish a project and is easily distracted.  He startles easily and becomes irritable when startled.  He displays hypervigilance.  He experiences ranges in his anxiety but often experiences panic attacks at least on a weekly basis, which negatively impacts his productivity at work, home and his ability to participate in family events.  She noted that when he is particularly anxious and intoxicated, he would fight with her and during such fights becomes verbally aggressive, belittles her and fights for several hours.  His anxiety significantly impairs his ability to make friends easily.  His social isolation has caused marital issues as he prefers to stay home and not spend time with family or friends.  He feels emotionally alienated from his family due to a lack of support from them in a past event.  He has  been counseled by his supervisors regarding his approaches at work with inmates or probationers.  He struggles to develop relationships with coworkers.  He has impaired memory, forgetting task and people's names or passwords.  On two occasions he contemplated suicide; he would drop hints about death or dying.

On April 2013 VA psychiatric examination, the Veteran reported being married since 2002 and described the relationship as distant.  He has two sons, ages 5 and 2 and is expecting his third child in September.  He reported that the children place an additional stress on him and the marriage, making it increasingly difficult to manage everything.  He continued to work full-time as a parole/probation agent.  He has been having difficulty with his supervisor for interactions with clients and coworkers, and quality of his work.  He has also missed a significant amount of time due to mental health treatment and takes more time off than in the past as a means of managing his stress level.  He had been admitted into the VA domiciliary PTSD program and was treated for five weeks.  He became upset and broke a chair which led to him being cited by VA police and discharged from the program.  When asked to describe a typical day, he reported that he is out of bed by 6:50 a.m..  He works from 7:45 a.m. until he picks up his children at 5:00 p.m..  Between 5:00 p.m. and 5:30 p.m. he gives a snack to the children and they watch television until his wife comes home at 5:30 p.m.; then he withdraws from the family for most of the time until the children go to bed at 8:00 p.m.  He may spend time on his computer or be alone in the living room.  From 8:00 to 8:30 p.m. he talks with his wife and makes an effort to ask her if there is anything he can do for her.  He is usually in bed between 8:30 and 9:00 p.m..  On non-work days, he spends more time with the children and takes care of chores and shopping.  He has a couple of military friends with whom he hunts in the winter and keeps in touch via texting and email during the rest of the year.  He bought a Harley last year and enjoys riding.  He spends time with family, including his mother-in-law who has been diagnosed with bone cancer.  

He described symptoms of depressed mood , anxiety, panic attacks that occur weekly or less often, and suicidal ideation.  He noted having intermittent suicidal thoughts but denied being an imminent danger to himself.  He talks with his therapist about these thoughts, has the VA Crisis Line number, which he has utilized as well as VA chat.  He was also noted to have mild attention/concentration difficulties.  His level of occupational and social impairment with regard to his PTSD was with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner diagnosed PTSD under Axis I and a GAF of 50.  The examiner noted that the Veteran's mental health condition continues to meet criteria for PTSD which appears to have become somewhat more acute since the prior examination.  Suicidal thoughts have returned, his marital relationship is more strained, he has experienced an increase in irritability and has been having some difficulties on the job which has attracted the attention of his supervisor.  

Period from June 29, 2010 to July 15, 2012

At the outset, the Board observes that the Veteran's private provider had diagnosed Axis I disorders of PTSD, alcohol abuse and depressive disorder not otherwise specified.  However, the private medical reports and the evidence broadly, including the May 2011 VA examination report, reflect that there is no significant differentiation of any pertinent symptoms from the Veteran's service-connected pathology.  The May 2011 examiner noted that the service-connected PTSD accounts for the claimed symptoms, as depression, alcohol dependence, anxiety and sleep disturbance that often characterize a PTSD diagnosis.  Accordingly, the Board has considered the combined effects of such diagnosed disabilities in rating the Veteran's PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability).

On further review of the evidence, the Board finds that a rating in excess of 50 percent for the period from June 29, 2010 to July 15, 2012 is not warranted for the Veteran's PTSD.  During that period he had not manifested symptoms of PTSD that were productive of occupational and social impairment, with deficiencies in most areas due to symptoms of the nature and severity contemplated by a 70 percent disability rating for PTSD, in order to warrant the higher rating (70 percent) under Code 9411.  

The overall medical evidence of record is not indicative of an impact on social and occupational functioning due to such symptoms, as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  While the August 2010 and May 2011 VA examiners noted the Veteran had suicide thoughts in the past, it was also noted that he had no current intent to carry out any prior plans or to act on any of those past thoughts.  

The Board acknowledges that the Veteran has withdrawn from many social relationships, but the information concerning his relationships with his wife, his children, and at least a small number of friends reflects that he does not have an "inability" to establish and maintain effective relationships.  The Board finds that his difficulty with relationships associated with PTSD more nearly approximates the severity of disability contemplated by the currently assigned 50 percent rating for the period under consideration.  (The 50 percent rating criteria list as an example: "difficulty in establishing and maintaining effective work and social relationships.").

The Board acknowledges that the Veteran's difficulties with PTSD symptoms have included some degree of unprovoked irritability.  However, the Board finds that the disability picture shown by the evidence does not include significant "periods of violence," as the accounts of irritability describe a pattern of behavior that does not feature significant acts of violence.  The Board notes that the 50 percent disability rating currently in effect contemplates occupational and social impairment involving disturbances of mood and difficulty with relationships; the Board finds that the Veteran's symptoms of irritability more nearly approximate the criteria for a 50 percent rating.

The Board also acknowledges that the Veteran's PTSD symptoms involve difficulty in adapting to stressful circumstances, including acts of aggression, consuming alcohol after a particularly stressful day, which leads to missing work the next day, or having physiological reactivity when he thinks about experiences in Saudi Arabia and would have to vomit.  However, in the context of the broader complete disability symptom picture, the Board finds that this difficulty adapting to stressful situations does not cause the PTSD disability picture to more nearly approximate the severity of disability contemplated by a 70 percent rating; the Board finds that the severity of the complete PTSD symptom picture most nearly approximates, and is adequately contemplated by, the criteria for the 50 percent disability rating currently in effect.  

The Board finds that the Veteran's disability features depressed mood and sleep impairment associated with the level of occupational and social impairment that is contemplated by the currently assigned 50 percent disability rating.

The Board finds highly probative and persuasive the opinions of the VA psychologist (August 2010 and May 2011 VA examinations).  The Board has accepted the findings of both of these reports and resolved any subtle inconsistencies in favor of the Veteran's claim.  Even accepting examination findings showing some deficits (such as in memory and concentration) that still paints a disability picture that most nearly approximate the level of disability contemplated by the 50 percent rating in effect during the period under consideration.

The Board finds that no competent medical evidence of record contradicts the findings that the Board accepts from the VA psychological reports discussed above.  These reports simply present a PTSD disability picture that most closely approximates symptoms such as those listed in the 50 percent rating criteria for the stated period.  The Board finds the above-discussed medical reports to be highly probative as they accepted the Veteran's (and his wife's) own account of his symptoms and difficulties.  They provided clear explanations for their conclusions regarding symptoms and deficits.  The Board notes that in the recent case of Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) the Court held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo at 7 (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.

The Board acknowledges that the Veteran's lowest GAF score of record for the period from June 29, 2010 to July 15, 2012 is 60 assigned by VA examiner in May 2011.  A score of 60 is appropriate where there are moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that this GAF is reasonably consistent with the other findings discussed above and corresponds to the Veteran's severity of disability as contemplated by the criteria for a 50 percent disability rating for the period under consideration.  

The Board has also considered the Veteran's statements, including his June 2011 statement that his PTSD disability was worse than was contemplated by the 10 percent rating that was assigned at that time.  It is noteworthy that subsequently his rating for PTSD was increased to 50 percent in an April 2012 rating decision, effective from the date of claim.  In this regard, the Board acknowledges that the Veteran's wife's (a social worker) July 2011 statements of the increased severity of the Veteran's PTSD symptoms were also considered and the higher 50 percent rating assigned.  However, even considering the Veteran's and his wife's statements, his disability picture still most nearly approximates the level of disability contemplated by the 50 percent rating for the stated period.

In sum, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 50 percent for the period from June 29, 2010 to July 15, 2012 is warranted for the Veteran's PTSD disability.  The Board emphasizes that the evidence clearly reflects that the Veteran suffers from serious psychiatric symptoms associated with service-connected PTSD.  The currently assigned 50 percent disability rating contemplates very serious psychiatric symptoms, and the Board simply finds that the Veteran's manifested PTSD symptomatology does not meet the criteria for a higher rating of 70 percent for the period under consideration.

Period from September 1, 2012

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD for the period from September 1, 2012.  The Veteran has not manifested any of the specific criteria associated with a total schedular rating, and the manifestations of his PTSD do not otherwise reflect symptoms reflective of a 100 rating.  

A total rating is warranted if the Veteran's service-connected PTSD causes total occupational and social impairment, regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  After review of the medical and lay evidence, the Board finds that the Veteran has not manifested total occupational and social impairment and a 100 percent rating is therefore not appropriate.  His PTSD symptoms, for example, have not been productive of gross impairment in thought process or communication or inappropriate behavior; nor has he shown an intermittent inability to perform activities of daily living.  Although, the April 2013 VA examiner noted he had some mild attention/concentration  difficulties, he was also noted to have full and independent management of his activities of daily living, including picking up the children after work, giving them a snack, helping to put them to bed and taking care of various chores and shopping.  

In addition, on April 2013 VA examination did not display symptoms of disorientation, neglect of personal appearance and hygiene, persistent delusions or hallucinations, grossly inappropriate behavior, or memory loss for names of close relatives, own occupation, or own name.  Although he indicated having intermittent suicidal thoughts, he denied being an imminent danger to himself.  Moreover, he has demonstrated some social interaction during the period under consideration in that he noted that he has a couple of military friends with whom he hunts in the winter and keeps in touch with via texting and email during the rest of the year.  He also stated that he spends time with family including his mother-in-law who is has been diagnosed with bone cancer.  He reported to the April 2013 VA examiner that he continues to work full-time as a parole/probation agent, despite having some difficulty on the job with his supervisor and missing a significant amount of time due to mental health treatment.  While his GAF score of 50 (diagnosed by the April 2013 VA examiner) demonstrates impairment such as a lack of friends or few friends, and an inability to keep a job or conflicts with peers or co-workers, it does not establish that the Veteran is wholly unable to perform any social or occupational functions.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms more nearly approximate a 100 percent rating.  It is clear that the Veteran has not manifested total occupational and social impairment at any time during the period from September 1, 2012.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether referral for extraschedular consideration is indicated by the record.  The Veteran's PTSD symptoms for the periods under consideration are contemplated by the rating criteria for PTSD.  There is no objective evidence of symptoms of and/or impairment due to his psychiatric disability that are not encompassed by the 50 percent (from June 29, 2010 to July 15, 2012) and 70 percent (from September 1, 2012) ratings assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

Although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, nor has he claimed to be unemployable due to his PTSD or other service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the United States Court of Appeals for Veterans Claims (Court), in essence, held that if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  In this instance, the Veteran is currently employed and has worked on a full-time basis during the entire appeal period.  An April 2013 VA psychiatric examination report noted that he continued to work full-time as a parole/probation agent.  Therefore, the question of entitlement to a TDIU has not been raised.  See Id.; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral foot pes cavus is denied.

Service connection for bilateral foot calcaneal spur is denied.

Service connection for left foot plantar fasciitis is denied.

Entitlement to a higher initial rating, in excess of 50 percent for PTSD for the period from June 29, 2010 to July 15, 2012, and in excess of 70 percent from September 1, 2012, is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims of service connection for sleep apnea and GERD.

The Veteran's March 2014 notice of disagreement initiated an appeal seeking service connection for sleep apnea.  An SOC has not been issued regarding this matter.  Therefore, the Board must remand the matter pending the issuance of an SOC to the Veteran and his representative and receipt of a timely Substantive Appeal in response thereto.  See Manlincon, 12 Vet. App. at 240-241.

Moreover, the Veteran claims his currently diagnosed GERD as directly related to service and alternatively as secondary to his service-connected PTSD.  On April 2011 VA intestines examination the Veteran was diagnosed with GERD.  The examiner noted that the Veteran "does not have a medical diagnosis resulting from his post-traumatic stress disorder" without further explanation or rationale.  A supplemental opinion should be requested

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran that addresses the matter of entitlement to service connection for sleep apnea.  The Veteran and his attorney should be informed that he must file a substantive appeal in order to perfect his appeal of this matter to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.  

2.  Obtain an addendum opinion from the April 2011 VA examiner (or from another provider if the April 2011 examiner is unavailable) to determine the etiology of the Veteran's GERD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  

a) The examiner should determine whether it is at least as likely as not (probability 50 percent or greater) that his current GERD was incurred in or aggravated during his active duty service (November 1990 to May 1991).  

b) The examiner should also determine whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current GERD was caused by his service-connected disabilities, namely, PTSD and/or fibromyalgia.

c) The examiner should also determine whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current GERD was aggravated by his service-connected disabilities, namely, PTSD and/or fibromyalgia.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A complete rationale for all opinions offered should be provided.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


